       Case 2:19-cr-00296-DJH Document 57 Filed 04/28/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00296-001-PHX-DJH
10                  Plaintiff,                         ORDER
11   v.
12   Consuelo Stephanee Pena,
13                  Defendant.
14
15          The Defendant, pro se, has filed a second Motion for Compassionate Release (Doc.
16   53), and the Government has filed a Response thereto (Doc. 55). No Reply has been filed,
17   and the time to do so has expired. The Government has also filed a Notice of Supplemental
18   Authority (Doc. 56). For the reasons stated herein, the Court denies the Defendant’s
19   Motion.
20          In its December 4, 2020 Order, the Court outlined the background and history of
21   Defendant’s conviction for possession with intent to distribute heroin and international
22   money laundering and resulting sentence, which need not be repeated. See (Doc. 50 at 1–
23   2). Moreover, the Court has already determined that she exhausted her administrative
24   remedies before bringing her Motion as required by 18 U.S.C. § 3582(c)(1)(A). (Id. at 4–
25   5). In its prior Order, the Court also set forth the standards by which a compassionate
26   release motion is reviewed. (Id. at 3–4). The Government retracted its argument that the
27   statements in U.S.S.G. § 1B1.13 is binding on the Court. (Doc. 56 at 1). The Court, as it
28   previously did, will use its discretion in applying that sentencing guideline statement. See
       Case 2:19-cr-00296-DJH Document 57 Filed 04/28/21 Page 2 of 3



 1   United States v. Aruda, 993 F.3d 797 (9th Cir. 2021). The Court will apply those standards,
 2   as discussed in its previous Order, to the Defendant’s claims that it deems new or changed
 3   circumstances.
 4          First, the Defendant does not present new medical health information beyond what
 5   this Court has already considered. (Doc. 50 at 5) (“The Defendant is thirty-years-old, has
 6   severe asthma, is anemic, and has vaginal cysts and fibroids.”); see also (Doc. 45 at 20–
 7   21). She further states that she has continued to participate in rehabilitation programs and
 8   that she has been continuously employed while incarcerated.           These are the same
 9   arguments and facts that the Court previously considered. See (Doc. 45 at 7–8).
10          Her new claims include that the prison where she is held “has suffered two
11   dangerous COVID-19 outbreaks. More than 700 inmates of nearly 1100 have been
12   infected.” (Doc. 53 at 4). She also asserts that the facility had “no heat for days in zero
13   degree conditions, not toilets, no water and with toilet water flooding their units.” (Id.)
14   However, these factual statements are not specific as to dates or months, and her prior
15   Motion included similar information. Nonetheless, the Court will construe them as having
16   been made in support of her vulnerable health circumstance claims.
17          In its Response, the Government notes that since the Court’s ruling on her Amended
18   Motion, she received both doses of the COVID-19 vaccine. (Doc. 55-1 at 2). The
19   Government contends this is an additional basis to deny her current Motion. The Court
20   agrees. See United States v. Smith, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021)
21   (holding that a defendant’s vaccination against COVID-19 precludes the argument that his
22   susceptibility to the disease is “extraordinary and compelling” for purposes of §
23   3582(c)(1)(A)).
24          Lastly, the Defendant states that “[t]he United States Attorney wanted defendant to
25   have completed 50% of her sentence.” She states, in essence, that since she has served
26   52.7% of her time, she has met their requirement. (Doc. 53 at 1). Yet, the Court fails to
27   find such statement in the Governments Responses, or any of its responsive pleadings to
28   her prior motion.


                                                -2-
       Case 2:19-cr-00296-DJH Document 57 Filed 04/28/21 Page 3 of 3



 1          On this record, the Court does not find new circumstances to support the
 2   Defendant’s new claim of extraordinary circumstances warranting her release. Rather, the
 3   new circumstance as presented by the Government, her full vaccination for COVID-19,
 4   weighs against such finding because the vaccination she received decreases the likelihood
 5   of COVID-19 infection. Therefore, nothing in the Defendant’s new Motion supports her
 6   new claims of extraordinary circumstances warranting her release.
 7          Moreover, the Defendant has not presented new circumstances regarding her
 8   rehabilitation or treatment. Although she has served an additional five-months in custody
 9   since the Court’s last Order, the consideration of her 3553(a) sentencing factors remains
10   the same. The Defendant’s final adjusted sentencing guideline range reflected the Court’s
11   concern about the history of her involvement with drug trafficking and money laundering
12   and her close ties to individuals involved in trafficking illegal drugs from Mexico into the
13   United States. The Defendant has only served twenty-five months of a fifty-month
14   sentence, thus, the 3553(a) factors remain substantially the same as the last time the Court
15   considered her release request. The Court finds that the Defendant does not meet the
16   criteria for extraordinary and compelling reasons for release.
17          Accordingly,
18          IT IS HEREBY ORDERED that Defendant’s second Motion for Compassionate
19   Release (Doc. 53) is denied.
20          Dated this 28th day of April, 2021.
21
22
23                                                Honorable Diane J. Humetewa
24                                                United States District Judge

25
26
27
28


                                                  -3-
